United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                  April 12, 2006

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 05-30766
                           Summary Calendar



BRENDA EDMOND,

                                      Plaintiff-Appellant,
versus

P D S INC, ETC, ET AL
                                      Defendants,

P D S INC, doing business as
Oxlite Manufacturing,
                                      Defendant-Appellee.

                       --------------------
          Appeal from the United States District Court
              for the Western District of Louisiana
                      USDC No. 6:01-CV-2594
                       --------------------

Before KING, WIENER, and DeMOSS, Circuit Judges.

PER CURIAM:*

     Brenda Edmond (“Plaintiff”), after initially filing suit in

2001 and filing various amendments thereto to correctly name the

defendants, filed her amended complaint on July 30, 2003, naming

P D S, Inc. d/b/a Oxlite Manufacturing (“P D S”), her employer,

and Allen Boudreaux (“Boudreaux”), one of her fellow employees,



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 05-30766
                                -2-

as defendants.   Plaintiff asserted claims of racial and sexual

discrimination under Title VII and 42 U.S.C § 1981 and various

state tort claims.   P D S and Boudreaux answered and after full

and adequate discovery, moved for summary judgment.   Plaintiff

did not oppose the motion for summary judgement but instead filed

a motion to dismiss her complaint.   The trial court denied her

motion to dismiss and entered summary judgment in favor of P D S

and Boudreaux.   Plaintiff timely appeals to this court.

     We have carefully reviewed the briefs, the record excerpts,

and relevant portions of the record itself.   For the reasons

stated by the district court in its memorandum ruling and

judgment dated May 13, 2005 and for the reasons stated by the

district court in its orders entered June 23, 2005, we affirm the

judgment of the district court dismissing Plaintiff’s case with

prejudice and ordering attorneys’ fees in favor of defendants.

     AFFIRMED.